DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 10/3/2022. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 6/18/2020. The assignee of record is Fidelity Information Services, LLC. The listed inventor(s) is/are: Kubler, Jeffrey Paul; Saunders, Shane; Sutthoff, Joseph Fredric; Leung, Joe; Morrison, Lauren; Petersen, Matthew; Raynault, David; Ponsaran, Philip J.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 11019090 B1, filed 10/18/2018; hereinafter Smi) in view of Rich et al. (US 20130339237 A1, published 12/19/2013; hereinafter Ric), and further in view of Fougner (US 20160314111 A1, published 10/27/2016; hereinafter Fou).
For Claim 1, Smi teaches a system for managing transaction disputes, the system comprising: 
a first database storing dispute data associated with transactions (Smi Fig. 3 databases 52, 54, 56, please see screenshot of Fig. 3 below, thank you:

    PNG
    media_image1.png
    416
    470
    media_image1.png
    Greyscale
); 
a second database storing updated dispute data associated with the transactions (Smi Fig. 3 54, Col 8 Lns 10-12 fraud detection system 12 may add the respective account data to the list of accounts in the potential target account database 54); 
a network interface (Smi Col 15 Ln 3 application protocol interfaces (APIs)); 
a processor (Smi Claim 13 and throughout processor); and 
a non-transitory computer-readable medium containing a set of instructions that (Smi Claim 13 non-transitory computer-readable medium comprising computer executable instructions), when executed by the processor, cause the processor to perform operations (Smi Claim 13 computer executable instructions, when executed, are configured to cause at least one processor to) comprising: 
accessing a transaction pattern model associated with a user account (Smi Col 10 Lns 26-27 analyze the behavior data 60 with respect to the data in the account database 52); 
monitoring, at a first time, data extracts received via the network interface and associated with the user account (Smi Claim 1 monitor one or more attempts to access information associated with at least one of the plurality of financial accounts for suspicious activity based on the second plurality of datasets); 
detecting deviation of a transaction from the transaction pattern model based on at least one of the data extracts monitored at the first time (Smi Col 10 Lns 30-34 the fraud detection system 12 may determine certain properties associated with the behavior data 60 that may be indicative of a potential fraudster attempting to access a client's account information, a potential fraud method in effect, and the like); 
transmitting, via the network interface and based on the detected deviation, transaction data to a user device (Smi Col 10 Lns 34-38 based on the analysis performed by the fraud detection system 12, the fraud detection system 12 may generate an alert or notification 62 indicative of a potential fraudster attempting to access a client's account); 
receiving an input configured for a first application program interface (API) and entered at the user device in response to the transmitted data (Smi Col 15 Lns 2-12 the fraud detection system 12 may query other organizations' application protocol interfaces (APIs) to determine whether the account holder is under attack with other organizations. The fraud detection system 12 may provide user information related to the account holder that is being attacked to the other organization APIs, which may then perform the method 80 to verify that the corresponding account with the other organization is under attack. In the same manner, the other organization APIs may provide an indication to the fraud detection system 12 that the corresponding account is under attack); 
generating, based on the received input, dispute data configured for a second API (Smi Col 15 Lns 2-12 provide user information related to the account holder that is being attacked to the other organization APIs); 
storing the dispute data at the first database (Smi Col 8 Lns 20-23 The historical fraudulent activity database 56 may include a collection of information related to a number of fraud methods previously detected or recorded by the fraud detection system 12); 
monitoring, at a second time, data extracts received via the network interface and associated with the user account (Smi Claim 1 monitor one or more attempts to access information associated with at least one of the plurality of financial accounts for suspicious activity based on the second plurality of datasets); 
detecting, based on the monitoring at the second time, a data extract indicating a posted state of a transaction associated with the dispute data (Smi Col 6 Ln 64 to Col 7 Ln 2 the bank account balance data and credit data may include a list of transactions and dates for the corresponding transactions. As such, the bank account balance data and the credit data may be used to verify a client interacting with the CSR system 14 is a fraudster based on his knowledge of previous transactions).
Smi does not explicitly teach updating the dispute data based on the data extract indicating the posted state; and storing the updated dispute data at the second database.
However, Ric teaches updating the dispute data based on the data extract indicating the posted state (Ric ¶ 0017 The contact management system communicates update data, which represents updated cases status data, to the virtual analyst system when it begins to process the case and in turn, the virtual analyst system contacts the fraud scoring system to update the case status with the update data in the fraud scoring system database); and storing the updated dispute data at the second database (Ric ¶ 0017 update data in the fraud scoring system database).
Ric and Smi are analogous art because they are both related to fraudulent transaction monitoring.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the contact management system of Ric with the system of Smi to automatically implement and manage an investigation, communicate with the cardholder, determine if the transaction is authorized, and take steps to stop subsequent transactions if the cardholder indicates fraudulent activity (Ric ¶ 0003).
Smi-Ric does not explicitly teach second API different from the first API for which the input was configured.
However, Fou teaches second API different from the first API for which the input was configured (Fou ¶ 0019 execute a second API to generate the dispute communication object, wherein the second API is configured to: generate the dispute communication object to include electronic messaging fields for an electronic messaging application).
Fou and Smi-Ric are analogous art because they are both related to monitoring.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the API techniques of Fou with the system of Smi-Ric to trigger communication of the communication object to the business identified in the user responses (Fou ¶ 0019).
For Claim 2, Smi-Ric-Fou teaches the system of claim 1, the operations further comprising generating the transaction pattern model based on unique transaction data of the user account (Smi Fig. 3 54, Col 8 Lns 10-12).
For Claim 3, Smi-Ric-Fou teaches the system of claim 1, the operations further comprising updating the transaction pattern model based on the received input (Smi Fig. 3 54, Col 8 Lns 10-12).
For Claim 4, Smi-Ric-Fou teaches the system of claim 1, wherein the monitoring at the second time comprises monitoring for data extracts with a data profile (Smi Claim 1 monitor one or more attempts to access information associated with at least one of the plurality of financial accounts for suspicious activity based on the second plurality of datasets).
For Claim 5, Smi-Ric-Fou teaches the system of claim 4, wherein the data profile comprises a combination of data elements based on the dispute data (Smi Col 6 Lns 57-63 information of the account database 52 may include bank account balances, credit data (e.g., credit score, debts, credit line), user profile data (e.g., name, demographic information), investment profile (e.g., risk category, investment history), behavior data (e.g., historical interaction with organization), and the like.).
For Claim 6, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 7, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 8, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 9, Smi-Ric-Fou teaches the method of claim 7, wherein: the user account is a first user account (Smi Col 7 Lns 3-9 user profile data); and generating the transaction pattern model is further based on transaction data of a second user account (Smi Col 3 Lns 62 to Col 4 Ln 1 artificial intelligence models and/or machine learning algorithms or operations may be employed to train a system to recognize fraudulent activity based on known fraud methods, user behavior patterns, and the like. The models and/or algorithms may involve supervised training methods that correlate certain data patterns to fraudulent activities).
For Claim 10, Smi-Ric-Fou teaches the method of claim 6, wherein: monitoring data extracts occurs during a first time period (Smi Claim 7 one or more attempts to access the information); the method comprises monitoring data extracts during a second time period (Smi Claim 7 one or more attempts to access the information); and the deviation is detected based on the monitoring during the second time period (Smi Claim 7 The fraud detection system of claim 1, wherein the processor is configured to detect the suspicious activity associated the with one or more attempts to access the information associated with the at least one of the plurality of financial accounts based on data indicative of a fraudulent activity of the second plurality of datasets being attempted more than a threshold amount of times over a period of time).
For Claim 11, Smi-Ric-Fou teaches the method of claim 6, wherein the transmitted transaction data comprises data from two similar transactions of the user account that are determined to be similar based on both transactions having at least one of: a same transaction date, a same merchant, a same transaction payment method, or a same transaction amount (Smi Col 15 Lns 2-42 the fraud detection system 12 may query other organizations' application protocol interfaces (APIs) to determine whether the account holder is under attack with other organizations. The fraud detection system 12 may provide user information related to the account holder that is being attacked to the other organization APIs, which may then perform the method 80 to verify that the corresponding account with the other organization is under attack. In the same manner, the other organization APIs may provide an indication to the fraud detection system 12 that the corresponding account is under attack. It should be noted that the organizations may include financial organizations, such as banks, mortgage companies, credit companies, insurance companies, investment companies, tax service companies, and the like. In addition, the other organizations may include non-financial organizations, such as health providers, rating agencies, schools, universities, government entities, and the like.
(67) In one embodiment, the external data may include event data such as an indication that the authentication data for the account holder is compromised in the other organization. That is, some individuals use the same authentication information for different accounts in different organizations. The other organization API may provide the indication that the authentication information has been compromised to assist the fraud detection system 12 in determining actions to perform or outputs to generate.
(68) In some embodiments, the fraud detection system 12 may identify the other organizations that may be affiliated with the account holder based on transactions completed by the account holder, as indicated in the account database 52. For example, internal transactions (e.g., payments, money movement, deposits) can indicate other organizations that the account holder uses. After determining the other organizations, the fraud detection system 12 may query the respective other organizations APIs for additional information regarding the account holder's other account data that may be compromised. In this way, the fraud detection system 12 may acquire additional data to determine the level of threat or the stage in the lifecycle of the fraud method for the account attack.).
For Claim 12, Smi-Ric-Fou teaches the method of claim 6, wherein the transmitted transaction data comprises data from two similar transactions of the user account that are determined to be similar based on both transactions having at least one of: a transaction date within a threshold number of days of each other, merchants operating in the same industry, merchant names having a threshold number of characters or words in common, or a transaction amount within a threshold amount of each other (Smi Col 15 Lns 2-42 the fraud detection system 12 may query other organizations' application protocol interfaces (APIs) to determine whether the account holder is under attack with other organizations. The fraud detection system 12 may provide user information related to the account holder that is being attacked to the other organization APIs, which may then perform the method 80 to verify that the corresponding account with the other organization is under attack. In the same manner, the other organization APIs may provide an indication to the fraud detection system 12 that the corresponding account is under attack. It should be noted that the organizations may include financial organizations, such as banks, mortgage companies, credit companies, insurance companies, investment companies, tax service companies, and the like. In addition, the other organizations may include non-financial organizations, such as health providers, rating agencies, schools, universities, government entities, and the like.
(67) In one embodiment, the external data may include event data such as an indication that the authentication data for the account holder is compromised in the other organization. That is, some individuals use the same authentication information for different accounts in different organizations. The other organization API may provide the indication that the authentication information has been compromised to assist the fraud detection system 12 in determining actions to perform or outputs to generate.
(68) In some embodiments, the fraud detection system 12 may identify the other organizations that may be affiliated with the account holder based on transactions completed by the account holder, as indicated in the account database 52. For example, internal transactions (e.g., payments, money movement, deposits) can indicate other organizations that the account holder uses. After determining the other organizations, the fraud detection system 12 may query the respective other organizations APIs for additional information regarding the account holder's other account data that may be compromised. In this way, the fraud detection system 12 may acquire additional data to determine the level of threat or the stage in the lifecycle of the fraud method for the account attack.).
For Claim 13, Smi-Ric-Fou teaches the method of claim 6 further comprising formatting the transaction data for display at a user interface of the user device (Smi Claim 1 transmit an alert or a notification to a user of the at least one of the plurality of financial accounts in response to the at least one of the plurality of financial accounts being at risk of attack).
For Claim 14, Smi-Ric-Fou teaches the method of claim 13, wherein the input is received at the user interface and comprises at least one of: a dispute reason, a correct transaction amount, an image of a receipt, or an item identifier (Smi Col 17 Ln 19-32 the alerts or notifications 62 may be provided to and presented via the CSR system 14. In addition, the alerts or notifications 62 may be transmitted to a suitable computing device and cause the computing device to generate an audible or visual notification to alert the user (e.g., true owner) of the account attack. In some embodiments, the fraud detection system 12 may send the alert or notification 62 to the authorities or task force that may attempt to locate the fraudster. In this case, the alert or notification 62 may also include data related to the predicted fraud method 64, the predicted point in the fraud method 66, location data (e.g., IP address) associated with the fraudster, and the like to assist the authorities in apprehending the fraudster).
For Claim 15, Smi-Ric-Fou teaches the method of claim 6, wherein: storing the dispute data comprises storing the dispute data in a first database (Smi Fig. 3 databases 52, 54, 56,); and the method further comprises storing the updated dispute data in a second database (Smi Fig. 3 54, Col 8 Lns 10-12 fraud detection system 12 may add the respective account data to the list of accounts in the potential target account database 54).
For Claim 16, Smi-Ric-Fou teaches the method of claim 6 further comprising, after detecting the data extract, transmitting an indication of the updated dispute data to the user device (Smi Claim 1 transmit an alert or a notification to a user of the at least one of the plurality of financial accounts in response to the at least one of the plurality of financial accounts being at risk of attack).
For Claim 17, Smi-Ric-Fou teaches the method of claim 6, wherein the transaction pattern model is unique to a financial service provider associated with the user account (Smi Col 1 Lns 18-19 and throughout detecting fraudulent activity on certain financial accounts).
For Claim 18, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smi-Ric-Fou as applied to claim 6 above, and further in view of Walters et al. (US 10379995 B1, published 8/13/2019; hereinafter Wal).
For Claim 20, Smi-Ric-Fou teaches the method of claim 6, Smi-Ric-Fou does not explicitly teach further comprising translating the received input to an API format, wherein the dispute data is generated based on the translated input.
However, Wal teaches further comprising translating the received input to an API format, wherein the dispute data is generated based on the translated input (Wal Col 12 Lns 11-14 if translation module 338 determines that the input is associated with a first version of an API, it may translate the input to a different input based on that version of an API
Wal Col 24 Ln 61 to Col 25 Ln 13 At step 808, API management system 104 selects a translation model based on the input, consistent with disclosed embodiments. For example, the input may be an API call and the version of the API may be determined. Based on the information associated with the input, an appropriate translation model may be selected. In some embodiments, the translation model may be translation model 502. The translation model may be configured to translate an input, such as an API call, from a first version of an API to a second version of an API. For example, the first version of an API may be the version currently associated with the input, and the second API version may be a version associated with a destination API node. The translation model may be selected using a table that associates APIs and API versions with corresponding translation models, or using a versioning model that associates APIs and their versions with corresponding models. For example, if the input is an API call of a particular version in need of translation, a translation model for translating calls of that version may be selected for testing.).
Wal and Smi-Ric-Fou are analogous art because they are both related to secure/banking transaction monitoring.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the API translation techniques of Wal with the system of Smi-Ric-Fou because if translation module 338 determines that the input is associated with a first version of an API, it may translate the input to a different input based on that version of an API (Wal Col 12 Lns 11-14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446